MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ fourth motion to reconsider.
The BIA’s denial of a motion to reconsider is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). A party may file only one motion to reconsider any given decision and such a motion shall be filed not later than thirty days after the mailing of the decision. See 8 C.F.R. § 1003.2(b). The BIA denied petitioners’ prior motions to reconsider on November 26, 2004, February 3, 2005 and July 22, 2005. Accordingly, the BIA did not abuse its discretion in denying petitioners’ fourth motion to reconsider as numerically barred.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.